 

Exhibit 10.1

 

Amended and Restated Non-Employee Director Compensation Policy

 

1.General.  The Non-Employee Director Compensation Policy (the "Policy"), as set
forth herein, was initially adopted by the Board of Directors (the "Board") of
CoreSite Realty Corporation (the "Company") to become effective as of the
completion of the Company's initial public offering of its common stock, was
amended effective January 1, 2014, was further amended effective January 1,
2016, and is further amended with such amendments taking effect on January 1,
2019 (the "Effective Date"). Capitalized but undefined terms used herein shall
have the meanings provided for in the CoreSite Realty Corporation and CoreSite,
L.P. 2010 Equity Incentive Plan, as amended (the "Plan").

 

2.Annual Cash Compensation.  Each member of the Board who is not employed by the
Company, CoreSite, L.P. (the "Partnership") or one of their affiliates or TC
Group, L.L.C. or one of its affiliates (a "Non-Employee Director") shall be
entitled to an annual retainer fee payable in cash with the amount determined as
follows (such amount, the "Annual Retainer"):

 

(i)The annual retainer fee for service on the Board shall be $75,000;

 

(ii)The annual retainer fee for service on a Board committee (other than in the
role of a committee Chair) shall be an additional $12,500 per committee;

 

(iii)The annual retainer fee for service as Chair of a Board committee shall be
an additional $25,000; and

 

(iv) The annual retainer fee for service as Lead Independent Director shall be
an additional $25,000.

 

A Non-Employee Director who is appointed to the Board or who otherwise becomes
eligible for compensation between quarters shall receive the payments set forth
in (i) through (iv) above, as applicable, prorated based on the number of days
of such Non-Employee Director’s service during the quarter.

 

3.Timing of Payment of Annual Retainers.  Annual Retainers payable hereunder
shall be paid in quarterly installments on or about January 1, April l, July 1
and October 1 of each year and shall be subject to the Non-Employee Director's
continued service on the Board on each applicable payment date.

 

4.Annual Restricted Stock Unit Grants. Each person who is a Non-Employee
Director immediately following an annual meeting of stockholders shall be
granted, automatically and without necessity of any action by the Board or any
committee thereof, on the date of such annual meeting a number of Restricted
Stock Units having a value equal to $175,000 ("Annual Director RSUs"),
determined by dividing $175,000 by the Fair Market Value of one share of Stock
on the date of such annual meeting.  A Non-Employee Director who is appointed to
the Board or who otherwise becomes eligible for compensation on a date that
falls between annual meetings shall receive a prorated grant based on the number
of days such Non-Employee Director is scheduled to serve from and including such
Non-Employee Directors first day of service until the date immediately preceding
the next scheduled annual meeting. In addition, each Non-Employee Director shall
receive one Dividend Equivalent with respect to each Annual Director RSU that is
granted. The Annual Director RSUs and related Dividend Equivalents shall become
vested on the earlier to occur of the one year anniversary of the date of grant
or the date immediately preceding the next annual meeting, subject to the
Non-Employee Director's continued service to the Company on such date, and shall
be subject to the terms and conditions set forth in the Plan and a Restricted
Stock Unit Agreement in such form as the Board may approve for such awards from
time to time.  Members of the Board who are employees of the Company and who
subsequently terminate employment with the Company and remain on the Board, to
the extent that they are otherwise eligible, shall receive, after termination of
employment with the Company, Annual Director RSUs and Dividend Equivalents
pursuant to this Section 4. The Annual Director RSUs and related Dividend
Equivalents shall vest in full upon the occurrence of a Change in Control.  The
Company will settle the Annual Director RSUs through the issuance of shares of
Stock at the time of vesting unless a deferral election is made by a
Non-Employee Director pursuant to the following sentence.  The Company may allow
a Non-Employee Director to elect to defer settlement of the shares of Stock
issuable with respect to the Annual Director RSUs by submitting a deferral
election form in a form adopted by the Company from time to time, subject to the
requirements of Section

 



 

409A of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder ("Section 409A").  All such deferral elections shall be made in
accordance with the rules and procedures for such elections established by the
Company and in accordance with Section 409A.

 

5.Written Grant Agreement.
 The grant of any Award under this Policy shall be made solely by and subject to
the terms set forth in a written agreement in a form to be approved by the Board and duly executed by an
executive officer of the Company.

 

6.Effect of Other Plan Provisions. All of the provisions of the Plan shall apply to the Awards granted automatically pursuant to this Policy, except to the extent such provisions
are inconsistent with this Policy.

 

7.Policy Subject to Amendment. Modification and Termination.
 This Policy may be amended, modified or terminated by the Board in the future at its sole discretion.
 Without limiting
the generality of the foregoing, the Board hereby expressly reserves the authority to terminate this
Policy during any year up and until the election of directors at a given annual meeting of stockholders.

 

Effectiveness.  This amended policy shall become effective as of the Effective
Date.

 

 

*  *  *  *  *

 

